     Case 3:16-cv-00555-MMD-WGC Document 301 Filed 03/26/21 Page 1 of 2



1

2

3                                  UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6      GREGORY WEST ENTSMINGER,                          Case No. 3:16-cv-00555-MMD-WGC
7                                           Plaintiff,                    ORDER
              v.
8
       MICHAEL MINEV, M.D., et al.,
9
                                        Defendants.
10

11

12           On November 23, 2020, United States Magistrate Judge Cobb issued an order
13    (“Order”) addressing Plaintiff Gregory West Entsminger’s two pretrial motions: (1) denying
14    Plaintiff’s motion for order to show cause as to why Defendants have not complied with
15    Judge Cobb’s order governing production of documents; and (2) granting in part and
16    denying in part Plaintiff’s motion to change the deadline for response to dispositive motion
17    and reply. (ECF No. 277.) On December 22, 2020, Plaintiff filed a motion for leave to file
18    late objections to the Order. (ECF No. 284.) Plaintiff asserts that he sent a kite on
19    December 17, 2020 to the Northern Nevada Correctional Center law library to pick up his
20    e-filing by the December 21, 2020 deadline extended by the Court. (Id. at 2; ECF No. 283
21    (granting a motion to extend the deadline to December 21, 2020).) The Court grants
22    Plaintiff’s motion for leave to file late objections and will address Plaintiff’s objections.
23    However, Plaintiff’s lengthy objections1 merely reiterate his grievances and disagreements
24    with pretrial rulings but do not show that Judge Cobb clearly erred in making his pretrial
25    rulings. Accordingly, the Court overrules Plaintiff’s objections.
26
27
                              objections, consisting of 30 pages without exhibits, exceed the
                    1Plaintiff’s

28    24-page limit established in LR 7-3(b).
     Case 3:16-cv-00555-MMD-WGC Document 301 Filed 03/26/21 Page 2 of 2



1           It is therefore ordered that Plaintiff’s motion for leave to file late objections (ECF

2     No. 284) is granted.

3           It is further ordered that Plaintiff’s objections (ECF No. 284-1) are overruled.

4           DATED THIS 26th Day of March 2021.

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
